Citation Nr: 0808812	
Decision Date: 03/14/08    Archive Date: 03/20/08

DOCKET NO.  05-20 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to payment for enrollment periods from November 
18, 2002 to July 1, 2004, at Oxford Institute of Technology.


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1974 to June 
1994, when he retired.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma 
(RO).

During the veteran's November 2005 RO hearing, he raised the 
issue of entitlement to an extension of his delimiting date 
of July 1, 2004, for education benefits.  As there is no 
evidence that this issue has been developed, it is referred 
to the RO for the appropriate actions.


FINDINGS OF FACT

1.  The veteran was enrolled in a program of education at 
Oxford Institute of Technology (OIT) initially intended to 
run from November 18, 2002 to July 1, 2004, but he 
accelerated his study and completed his coursework in 
December 2003.

2.  After receiving the veteran's application in October 
2002, VA issued a Certificate of Eligibility for Chapter 30 
benefits for OIT in November 2002.

3.  The RO notified the veteran in a March 2003 that OIT was 
not approved for Chapter 30 educational benefits.

4.  At the time the veteran applied for education benefits in 
October 2002, OIT was not approved for Chapter 30 educational 
benefits by the State Approving Agency as a VA-approved 
institution.

5.  OIT was approved for Chapter 30 educational benefits by 
the State Approving Agency as a VA-approved institution 
effective July 18, 2006, and for programs other than that in 
which the veteran had been enrolled.


CONCLUSION OF LAW

Payment is not warranted for enrollment from November 18, 
2002 to July 1, 2004, at OIT.  38 U.S.C.A. §§ 3002, 3014, 
3034, 3452, 3672 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
21.7020, 21.7070, 21.7120, 21.7122, 21.7222 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a change in the law with the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA), which outlines 
procedural assistance VA must provide to claimants in certain 
cases.  If the VCAA is applicable, the Board must ensure that 
the required notice and assistance provisions of the law have 
been properly applied.  There are some claims, however, to 
which VCAA does not apply.  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001).  Specifically, it has been held not to apply 
to claims that, as in this case, turned on statutory 
interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-2 
(2000).  Thus, because the law as mandated by statute, and 
not the evidence, is dispositive of this appeal, the VCAA is 
inapplicable.  Mason v. Principi, 16 Vet. App. 129 (2002); 
see also Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) 
(where application of the law to the facts is dispositive, 
the appeal must be terminated because there is no entitlement 
under the law to the benefit sought.).  As such, no further 
action is required pursuant to the VCAA.

Chapter 30 provides VA educational assistance programs to 
assist in the readjustment of members of the Armed Forces to 
civilian life after their separation from military service.  
38 U.S.C.A. § 3001.  An eligible veteran is entitled to a 
monthly benefit for periods of time during which he is 
enrolled in, and satisfactorily pursuing, an approved program 
of education.  See 38 U.S.C.A. § 3014; 38 C.F.R. § 21.7070.

Generally, VA will approve, and will authorize payment of 
educational assistance, for the individual's enrollment in 
any course or subject which a State approving agency has 
approved as provided in § 21.7220 of this part and which 
forms a part of a program of education as defined in § 
21.7020(b)(23) of this part.  Restrictions on this general 
rule are stated in § 21.7222(b) of this part.  38 U.S.C.A. §§ 
3002(3), 3452; 38 C.F.R. § 21.7120.  A program of education, 
in pertinent part, is any unit course or subject or 
combination of courses or subjects, which is pursued at an 
educational institution.  38 C.F.R. § 21.7020(b) (23).

However, VA will not pay educational assistance for an 
enrollment in any course that has not been approved by a 
State approving agency or by the VA when that agency acts as 
a State approving agency.  38 U.S.C.A. §§ 3034, 3672; 38 
C.F.R. §§ 21.7122(a), 21.7220.  In other words, the law 
requires specific State or VA course approval for Chapter 30 
benefits.

In this case, an application for educational assistance 
benefits was received from the veteran in October 2002.  In 
November 2002, a Chapter 30 Certificate of Eligibility and 
Educational Award were issued.  The same month, a VA Form 22-
1999, Enrollment Certification, was received for the 
veteran's enrollment at OIT from November 18, 2002, to July 
1, 2004.  However, review of the claims file shows that in 
March 2003, the RO notified the veteran that it had issued 
the Chapter 30 award in error, as at the time, the OIT was 
approved only for Chapter 31 benefits, not Chapter 30.  

The veteran asserts that he began courses at OIT in reliance 
on VA's issuing of the Certificate of Eligibility in November 
2002, and that because OIT had not been paid for the courses 
he completed, they would not allow him to take a final 
examination, or release a transcript, effectively negating 
the time spent in those courses.  Further, he argues that 
since information technology changes on a yearly basis, the 
final examination he would have taken to complete his 
coursework has been modified to reflect updates in technology 
and computer programs, and accordingly, he is now 
inadequately prepared for the most current examination.

The Board is cognizant that the veteran was initially 
misinformed by VA regarding the status of OIT as an approved 
educational institution for Chapter 30 benefits.  However, 
that fact alone is insufficient to confer the necessary 
eligibility.  Indeed, the United States Court of Appeals for 
Veterans Claims has held that the remedy for breach of any 
obligation to provide accurate information about eligibility 
before or after discharge cannot involve payment of benefits 
where the statutory eligibility requirements for those 
benefits are not met.  Harvey v. Brown, 6 Vet. App. 416, 424 
(1994); see also McTighe v. Brown, 7 Vet. App. 29, 30 (1994) 
(the payment of government benefits must be authorized by 
statute; the fact that a veteran may have received erroneous 
advice from a government employee cannot be used to estop the 
government from denying benefits).  

For the period from November 18, 2002 to July 1, 2004, OIT 
was not approved by the State Approving Agency as a VA-
approved institution.  Based on the directives of the Board's 
May 2007 Remand in this case, it was determined that OIT was 
found to be an approved educational institution effective 
July 18, 2006, subsequent to the veteran's dates of study.  
Moreover, those programs for which OIT was approved as an 
educational institution did not include the veteran's 
program, Electronic Systems Engineer.  Ultimately, since the 
school was not approved by the State Approving Agency, the 
courses offered by the institution were not approved for VA 
purposes and not part of an approved program of education.  
Thus, regrettably, payment may not be made for the veteran's 
enrollment at OIT.  Where the law is dispositive, the claim 
must be denied because of the absence of legal merit or legal 
basis for allowance of the appeal.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994). 

Notwithstanding the above, the Board reiterates that the 
veteran's original delimiting date was July 1, 2004, and that 
he may apply for an extension of said delimiting date so that 
he may apply for educational benefits at an approved 
institution in the future.  Moreover, he has the option to 
request equitable relief pursuant to 38 U.S.C.A. § 503 (West 
2002) for payment of those courses he has already completed.  
However, such an application must be made separately from the 
issue currently on appeal; a grant of equitable relief is 
solely within the discretion of the Secretary of Veterans 
Affairs, and is not within the Board's jurisdiction.  See 
Darrow v. Derwinski, 2 Vet. App. 303 (1992).


ORDER

Payment for enrollment from November 18, 2002 to July 1, 
2004, at OIT, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


